MEMORANDUM **
Harjeet Kaur and her children, all natives and citizens of India, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their second motion to reopen deportation proceedings. *447Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Iturribar-ria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ second motion to reopen as untimely and numerically barred where the motion was filed more than two years after the BIA’s decision, see 8 C.F.R. § 1003.2(c)(2), and the petitioners failed to demonstrate changed circumstances in India to qualify for the regulatory exception to the time and numerical limits for filing motions to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii).
We decline to reconsider petitioners’ challenge to the IJ’s adverse credibility determination because their contentions have already been considered and rejected by this court. See Kaur v. Gonzales, 121 Fed.Appx. 746 (9th Cir.2005); see also Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir.1991) (explaining that under the ‘law of the case doctrine,’ one panel of an appellate court will not reconsider questions which another panel has decided on a prior appeal in the same case).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.